Citation Nr: 0415756	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  02-12 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a major depressive 
disorder.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from April 1965 to April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The Board will address the issues of service connection for 
PTSD and a major depressive disorder in the Remand section of 
this action.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the issues decided herein have been 
obtained.

2.  The veteran does not have asbestosis.

3.  Hypertension was not present in service or manifested 
within one year of the veteran's discharge from service; 
neither disorder is etiologically related to service.  


CONCLUSIONS OF LAW

1.  Asbestosis was not incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).

2.  Hypertension was not incurred or aggravated during the 
appellant's active service, and its incurrence or aggravation 
during such service may not be presumed.  38 U.S.C.A. §§ 
1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2003).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  VA promulgated regulations 
that implement these statutory changes.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Review of the claims folder reveals compliance with the VCAA.  
That is, in letters dated in March and August 2001, the RO 
explained the notice and assistance provisions of the VCAA, 
including what evidence VA was required to obtain, and what 
evidence VA would assist the veteran in obtaining if he 
provided the necessary information.  Also, the April 2004 
statement of the case includes the text of the statutes 
amended by the VCAA and the implementing regulations, which 
again disclose the notice and assistance requirements placed 
on VA.  Accordingly, the Board finds that the veteran has 
received all required VCAA notice.  38 U.S.C.A. § 5103(a).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).     

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  In this case, the RO provided the veteran with 
VCAA notice in the letters issued in March and August 2001, 
before the initial determination made on the claim in May 
2002.  The Board finds substantial compliance with the timing 
of the notice per Pelegrini without any indication of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004) (holding that the Court must take due account of 
the rule of prejudicial error when considering compliance 
with VCAA notice requirements); Stegall v. West, 11 Vet. 
App. 268 (1998) (where a veteran has not been harmed by an 
error in a Board determination, the error is not 
prejudicial); 38 C.F.R. § 20.1102 (2003) (an error or defect 
in a Board decision that does not affect the merits of the 
issue or substantive rights of the appellant will be 
considered harmless).  

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letters to the veteran 
do not contain the specific "fourth element," the Board 
finds that the veteran was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claims.  
The letters specifically identified certain evidence that the 
RO would secure.  They also asked the veteran to identify any 
other private, VA, or military medical treatment, as well as 
any other information or evidence he wanted the RO to secure.  
The letters ask the veteran to provide any other additional 
evidence.  The RO has properly pursued obtaining all evidence 
described by the veteran.  All the VCAA requires is that the 
duty to notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard, supra; 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  In this case, the Board finds no 
indication of defective notice that is prejudicial to the 
veteran, such that proceeding to evaluate the appeal, if 
defect can be found, is harmless error. 

With respect to assistance, the RO has obtained relevant VA 
and non-VA medical records as authorized by the veteran, and 
an April 2002 VA respiratory medical opinion.  The Board 
finds that the RO has complied with the VCAA in its attempts 
to secure evidence needed for the veteran's claims.  There is 
no other indication that relevant evidence remains 
outstanding.  Thus, the Board finds that the duty to assist 
has been satisfied.  38 U.S.C.A. § 5103A.    

II.  Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  In addition, 
hypertension may be presumed to have been incurred or 
aggravated in service if it was manifested to a compensable 
(10 percent) degree within one year of the claimant's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases. VA's Manual 21-1, Part VI, 
para. 7.21 (October 3, 1997) contains guidelines for the 
development of asbestos exposure cases. Part (a) in essence 
acknowledges that inhalation of asbestos fibers can result in 
fibrosis and tumors, and produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, and cancer of the lung, gastrointestinal tract, 
larynx, pharynx and urogenital system (except the prostate), 
with the most common resulting disease being interstitial 
pulmonary fibrosis (asbestosis). Also noted is the increased 
risk of bronchial cancer in individuals who smoke cigarettes 
and have had prior asbestos exposure.

VA's Manual 21-1, Part VI, para. 7.21(b) (October 3, 1997) 
pertains to occupational exposure, and acknowledges that high 
exposure to asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers. Noted is that 
the latent period varies from 10-to-45 or more years between 
first exposure and development of disease. Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease). VA's Manual 21-1, Part VI, para. 7.21(c) (October 
3, 1997) provides that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease.

VA's Manual 21-1, Part VI, para. 7.21(d) (October 3, 1997) 
provides that VA must determine whether military records 
demonstrate evidence of asbestos exposure in service; whether 
there is pre-service and/or post-service evidence of 
occupational or other asbestos exposure; and then make a 
determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran. 
See also VAOPGCPREC 4-2000 (April 13, 2000), published at 65 
Fed Reg. 33,422 (2000); Ashford v. Brown, 10 Vet. App. 120, 
123-24 (1997).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a 
claim on its merits, the evidence must preponderate against 
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

III.  Asbestosis

As noted above, service connection is only warranted where a 
veteran is shown to have a chronic disability resulting from 
in-service injury or disease. 38 C.F.R. § 3.303.

Here the Board notes that the questions of whether the 
veteran has asbestosis and whether such is etiologically 
related to his service in the United States Navy require 
competent medical evidence. Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993). The veteran testified before a hearing officer 
at the RO in January 2003 and provided various written 
statements in support of this claim.  As the record does not 
reflect that the veteran possesses a recognized degree of 
medical knowledge, his own opinions on medical diagnoses or 
causation are not competent. Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In this case the record contains conflicting medical 
evidence.  The veteran's service records show that he served 
on several ships during his tour of duty.  The service 
medical records are negative for findings of a lung disorder 
or asbestosis.

In support of his claim, the veteran submitted a December 
2000 letter from J.W.B., M.D.  Dr. J.W.B. concluded, based on 
a review of a chest x-ray study, that the observed 
parenchymal changes were consistent with asbestosis provided 
that the veteran's exposure history and period latency were 
appropriate.

The veteran also submitted a legal record from a class action 
lawsuit in which the veteran apparently received a settlement 
for asbestos exposure with a former employer in 2002. 

A September 2002 Social Security Administration (SSA) 
decision indicates that disability benefits were granted 
based on a number of medical disorders, including severe 
pulmonary asbestosis.

The evidence against the veteran's claim includes an April 
2002 VA respiratory examination report.  A VA pulmonary 
consult examiner noted, based on an April 2002 computed 
tomography (CT) scan, that there was no evidence of 
asbestosis or asbestos related pleural disease.  There was no 
fibrosis on high resolution computerized tomography (HRCT), 
no restriction on pulmonary function test (PFT) and chest x-
ray and PFT studies were unchanged during the previous year.

According to an April 2002 VA respiratory examination report, 
physical examination revealed that the veteran's chest was 
clear to auscultation and percussion with normal breath 
sounds preserved.  The VA examiner reported that a PFT study 
was performed again.  The conclusion was normal spirometry, 
and gas transfer was considered within normal limits.  A 
standard chest x-ray was again repeated, which revealed clear 
lung fields and normal vascularity with no infiltrates or 
specific abnormalities.  The examiner noted a May 2001 CT 
scan examination report that revealed normal lung fields with 
no evidence of interstitial lung disease and with no pleural 
plaques identified.  The examiner concluded that, based on 
clinical, radiologic, and PFT studies, that there was no 
evidence of pulmonary asbestosis or imaging abnormalities 
consistent with asbestos exposure.

The Board finds the April 2002 VA respiratory findings 
compelling.  The findings were based on specific clinical 
tests and findings.  In contrast, Dr. J.W.B.'s opinion was 
based on a review of a chest x-ray study in which he observed 
parenchymal changes that were consistent with asbestosis 
provided that the veteran's exposure history and period 
latency were appropriate.  This diagnosis is ambiguous.  
Although the Board is not questioning the competence of Dr. 
J.W.B., the United States Court of Appeals for Veterans 
Claims (Court) has consistently declined to adopt a rule that 
accords greater weight to the opinions of treating 
physicians. Chisem v. Brown, 8 Vet. App. 374 (1995). 

The April 2002 VA examination opinion was offered by a 
competent medical professional and the report reflects 
consideration of an accurate and complete history. In 
contrast, Dr. J.W.B.'s finding was speculative in that he 
noted that the findings on chest x-ray were "consistent" 
asbestosis provided that the veteran's exposure history and 
period latency were appropriate. The April 2002 VA findings 
outweigh Dr. J.W.B.'s findings because they were based on a 
review of more recent x- ray, CT scans, and PFT results than 
the evidence considered by Dr. J.W.B. 

Despite the fact that the veteran has submitted documentation 
showing his receipt of a compensation award in 2002 based on 
a lawsuit for asbestos exposure, this evidence lacks 
probative value because it is not medical evidence, and VA is 
not bound by a private legal agreement.  Furthermore, this 
legal agreement does not specifically rebut the findings made 
in the April 2002 VA respiratory examination report.  

It is not clear from the September 2002 SSA disability 
decision whether the April 2002 VA respiratory examination 
findings were considered, although it appears that they were 
not.  Nevertheless, VA is not bound by an SSA decision, 
especially in light of the conflicting April 2002 VA medical 
evidence.  

As such, the Board finds that the preponderance of the 
evidence establishes that the veteran does not currently have 
asbestosis. Accordingly, service connection is not in order 
for asbestosis.

IV.  Hypertension

The veteran's service medical records are negative for 
findings of hypertension during service.  The Board has 
reviewed the post-service VA and non-VA medical evidence of 
record, including the SSA records.  Essentially, all of the 
relevant evidence regarding this claim is dated after the 
year 2000.  In view of the medical evidence demonstrating 
that this disorder was initially diagnosed more than 30 years 
after the veteran's discharge from service, and in the 
absence of any medical evidence suggesting that it was 
manifested within one year of the veteran's discharge from 
service or that it is etiologically related to service, the 
Board must conclude that the preponderance of the evidence is 
against this claim.  Without evidence in service or within 
the one-year presumptive period, the Board finds that a 
hypertension examination is not necessary in this case.  The 
Board finds the service medical records that reflect no 
abnormality regarding high blood pressure controlling in this 
case.

The veteran testified before a hearing officer at the RO in 
January 2003 and provided various written statements in 
support of this claim.  As the record does not reflect that 
the veteran possesses a recognized degree of medical 
knowledge, his own opinions on medical diagnoses or causation 
are not competent. Espiritu, 2 Vet. App. 492.

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim. Accordingly, service 
connection is not in order for hypertension.


ORDER

Entitlement to service connection for asbestosis is denied.

Entitlement to service connection for hypertension is denied.


REMAND

This claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the requested action 
that follows.  VA will notify the veteran if further action 
is required on his part.

1.  The RO should undertake all 
development required to comply with 38 
U.S.C.A. § 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2003), to include the 
development ordered below.  

2.  The RO should undertake appropriate 
development to obtain any outstanding 
medical records pertaining to treatment 
or evaluation of the veteran for PTSD 
and/or a major depressive disorder.  

3.  The veteran generally maintains that 
he was involved in combat with the enemy.  
The service records confirm that the 
veteran served in the Navy off the shores 
of the Republic of Vietnam at various 
times between August 1965 and March 1967.  
In a December 2001 letter, the U.S. Army 
Records Management & Declassifications 
Agency provided information from the 
command histories of the U.S. Naval 
Support Activity dated after March 1967.  
The agency further informed the RO that 
it could not provide a copy of the 
command history due to temporary 
restrictions from the Naval Historical 
Center, Ship's History Branch in 
Washington, D.C. 

?	As the U.S. Army Records Management 
& Declassifications Agency 
recommends in its December 2001 
letter, the RO should prepare a 
summary of the veteran's alleged 
stressors and submit it to the 
United States Armed Services Center 
for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, 
Springfield, VA 22150, for 
verification of the stressor(s) 
claimed by the veteran, including 
the copy of the command history of 
the U.S. Naval Support Activity.  
The RO should specifically note the 
timeframe when the veteran served in 
the Republic of Vietnam at various 
times between August 1965 and March 
1967.  If copies of the command 
histories are still not available, 
the USASCRUR should discuss any 
entries between August 1965 and 
March 1967.  If there are no entries 
in the command histories during this 
time, USASCRUR should state that in 
its letter to the RO.

4.  When the above development has been 
completed, the RO should arrange for a VA 
examination of the veteran to confirm or 
rule out the presence of PTSD and/or a 
major depressive disorder.  Any indicated 
tests and studies should be performed, 
and the veteran's claims file must be 
made available to and reviewed by the 
examining psychiatrist.  

?	If PTSD is diagnosed, the examiner 
should be requested to identify and 
explain the elements of the 
diagnosis including the specific 
stressor(s) accountable for the 
disorder.  In assessing the stressor 
element of the diagnosis, the 
examiner should consider the 
stressors described by the veteran. 
If the examiner determines that the 
veteran does not meet the criteria 
for a diagnosis of PTSD, the 
examiner should explain why the 
veteran does not meet the criteria 
for this diagnosis.  The examiner 
should address the psychiatric 
medical records, including the April 
2001 VA examination report, which is 
marked with a yellow tab that reads 
"VAX PTSD 4/2001" on the right 
hand side of the claims file when it 
is opened fully.

?	Alternatively, if a major depressive 
disorder is diagnosed, the examiner 
should be requested to determine 
whether it developed as a result of 
the veteran's military service.  The 
service medical records are negative 
for findings of a depressive 
disorder.

5.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
service connection for PTSD and a major 
depressive disorder on a de novo basis.  
If the benefits sough on appeal are not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case and afford the 
veteran the requisite opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



